number release date id office uilc cca_2011031714543744 ---------------------------- from --------------------- sent thursday date pm to --------------------- cc ------------------ subject a question you asked for our thoughts on asserting the sec_6651 penalty for the taxpayer’s failure_to_file the --------and ------- gift_tax returns sec_6651 imposes a penalty for the failure_to_file a return by the prescribed due_date unless it is shown that the failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to satisfy the burden of proving that the failure to timely file was in fact due to reasonable_cause and not willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence but was nevertheless unable to file pay within the prescribed time willful neglect involves a conscious intentional failure or reckless indifference see 469_us_241 e wind indus inc v united_states 196_f3d_499 3d cir 116_tc_438 one of the factors that may be used in part to evaluate whether the taxpayer exercised ordinary care is whether circumstances beyond the taxpayer’s control contributed to the non-filing of the return here the taxpayer’s illness may have played a role in the non- filing but the facts you have submitted do not make it entirely clear further the taxpayer was competent enough to engage in a real_estate_transaction during ------- and received income from the sale based on the limited facts that you provided it is reasonable to assert the sec_6651 penalty with the respect to the ------- and ------- gift_tax returns because they were not timely filed and the facts submitted do not prove reasonable_cause the estate will be given an additional opportunity to show reasonable_cause at the administrative level
